DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura reference (US Patent No. 2007/0278034in view of the Shinsuke reference (JP2011099367A).
5.	Regarding claim 1, the Yamaura reference discloses:
an intake duct (1) for an internal combustion engine [Paragraph 0100], the intake duct (1) comprising a tubular side wall (2) made of a fibrous molded body [Paragraph 0103 & Paragraph 0107] that has undergone compression molding [Paragraph 0107], wherein
the side wall (2) includes a plurality of split bodies (3, 4) that are separate from one another in a circumferential direction of the side wall (FIG. 2),
flanges (3a, 4a) respectively protrude outward from opposite ends in the circumferential direction of each of the split bodies (FIG. 2),
each of the flanges (3a, 4a) includes a low-compression portion and a high-compression portion (FIG. 2—see annotated diagram below), the high-compression portion being located 

each of the flanges of each of the split bodies is paired with and in contact with one of the flanges of a corresponding one of the split bodies (FIG. 2).
The Yamaura reference discloses the invention as essentially claimed.  However, the Yamaura reference fails to disclose a joining portion made of a plastic material is arranged on parts of each pair of the flanges in contact with each other, the parts being located outward from the high-compression portions, the joining portion surrounding and joining the parts to each other.
The Shinsuke reference teaches it is conventional in the art of ventilation ducts for use in internal combustion engines to provide as taught in (FIG. 2) a joining portion (4) made of a plastic material [Paragraph 0029—the material of joining portion (4) is taught to be injection molded and the examiner takes Official Notice that plastic is well known to be a material to be used in injection molding for the purposes of structural stability] is arranged on parts of each pair of the flanges in contact with each other (FIG. 2), the parts being located outward from the high-compression portions (FIG. 2—the joining members (4) illustrated in the Shinsuke reference cover the very ends of the flanges), the joining portion surrounding and joining the parts to each other [Paragraph 0029—wrapped].  Such configurations/structures would allow integration of the half-cracked bodies to manufacture the ventilation duct [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the intake duct of the Yamaura reference, such that the intake duct further includes a joining portion made of a plastic material is arranged on parts of each pair of the flanges in contact with each other, the parts being located outward from the high-compression portions, the joining portion surrounding and joining the parts to each other, 
as clearly suggested and taught by the Shinsuke reference, in order to allow integration of the half-cracked bodies to manufacture the ventilation duct [Paragraph 0029].  

wherein a part of each of the two flanges, which are in contact with each other, includes a protrusion, the protrusions of the two flanges protruding further outward than other parts of the two flanges, and
each of the protrusions is formed at a lower compressibility than the high-compression portions (FIG. 2—see annotated drawings below).
The Shinsuke reference teaches it is conventional in the art of ventilation ducts for use in internal combustion engines to provide as taught in (FIG. 2) each of the joining portions (4) includes a cover (FIG. 2—vertical section of (4)) that covers the corresponding protrusions (FIG. 2—the very ends of the flange).  Such configurations/structures would allow integration of the half-cracked bodies to manufacture the ventilation duct [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the intake duct of the Yamaura reference, such that the intake duct further includes each of the joining portions includes a cover that covers the corresponding protrusions, as clearly suggested and taught by the Shinsuke reference, in order to allow integration of the half-cracked bodies to manufacture the ventilation duct [Paragraph 0029].  
7.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura reference in view of the Shinsuke reference and further in view of the Ino reference (US Patent Publication No. 2004/0159298).
8.	Regarding claim 3, the Yamaura reference fails to disclose:
wherein at least one of the covers includes a coupling hole that extends through the cover.
The Ino reference teaches it is conventional in the art of intake ducts for use in internal combustion engines to provide as taught in (FIG. 1) wherein at least one of the covers (21) includes a coupling hole (FIG. 1) that extends through the cover (FIG. 1).  Such 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the intake duct of the Yamaura reference, such that the intake duct further includes wherein at least one of the covers includes a coupling hole that extends through the cover, as clearly suggested and taught by the Ino reference, in order to allow the attachment of part (20) during the formation of the intake pipe [Paragraph 0109].  
9.	Regarding claim 4, the Yamaura reference further discloses:
wherein the coupling hole extends through both the corresponding cover and the protrusions covered by the cover.
The Ino reference teaches it is conventional in the art of intake ducts for use in internal combustion engines to provide as taught in (FIG. 1) wherein the coupling hole extends through both the corresponding cover (21) and the protrusions covered by the cover (21) ) (FIG. 1).  Such configurations/structures would allow the attachment of part (20) during the formation of the intake pipe [Paragraph 0109].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the intake duct of the Yamaura reference, such that the intake duct further includes wherein the coupling hole extends through both the corresponding cover and the protrusions covered by the cover, as clearly suggested and taught by the Ino 
reference, in order to allow the attachment of part (20) during the formation of the intake pipe [Paragraph 0109].  
[AltContent: textbox (The Circles Are Granular Activated Carbon (10).  When This Is Placed In A Mold As Shown In Fig 5 The Areas Under (10) Would Be High-Compression Portions As They Would Be Compressed By (10) And The Other Areas Would Be Low Compression Portion And The Leftmost (10) Is Inward From A Low Compression Portion Which Is The Protrusion As Noted )][AltContent: textbox (Area To The Left of Leftmost Circle Can Be Considered Protrusions)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    249
    252
    media_image1.png
    Greyscale

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747